DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101” has been used to designate both “A-motor” (page 3, paragraph [0018], line 1, etc.; Figs. 2, 3, and 4A) and “a processing of step” (page 17, paragraph [0050], line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informality: page 12, paragraph [0040], line 9, “1 K” should be written as “16K”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 8 and 10-19 are objected to because of the following informalities:  
Claim 8, lines 1-3, “a display unit configured to display information on a state of the at least one or more rotary member” is not further limited.  See claim 1, lines 5-6.
Claim 10 discloses “a second threshold value” without disclosing “a first threshold value” or “a threshold value”.
Claim 11, line 1, “The image forming apparatus” should be “An image forming apparatus”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
Claims 8 and 10-19 are allowable over the prior art of record; however, it is found to be objectionable for the reasons specified above.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “in a case in which the current value is a first value, information indicating that the at least one or more rotary members are in an abnormal state is not displayed on the display unit, and in a case in which the current value is a second value larger than the first value, information indicating that the at least one or more rotary members are in the abnormal state is displayed on the display unit” as set forth in the claimed combination.
b.	Independent claim 3 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a first current value is detected by the detection unit in a state in which a first rotary member among the at least one or more rotary members is not being driven by the motor, and a second current value is detected by the detection unit in a state in which the first rotary member is being driven by the motor, and in a case in which a difference between the first current value and the second current value is a first value, information indicating that the first rotary member is in an abnormal state is not displayed on the display unit, and in a case in which the difference between the first current value and the second current value is a second value larger than the first value, the information indicating that the first rotary member is in the abnormal state is displayed on the display unit” as set forth in the claimed combination.
c.	Independent claim 11 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the calculation unit calculates a torque value of the rotary member corresponding to the transmission unit based on a current value detected by the detection unit when the transmission unit is in the non-transmission state and a current value detected by the detection unit when the transmission unit is in the transmission state” as set forth in the claimed combination.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kameyama (US Pat. Pub. No. US 2015/0145454 A1) discloses a motor control apparatus comprising a brushless motor, and the motor comprising a stator core, a stator having a coil wound around the stator core, and a rotor including a permanent magnet.
Sakai et al. (US Pat. Pub. No. US 2019/0033771 A1) discloses an image forming apparatus comprising: at least one or more rotary members; a motor configured to drive the at least one or more rotary members; a detection unit configured to detect a current value flowing in the motor; and a control unit.
Itoh (same inventor; US Pat. Pub. No. US 2020/0338916 A1) discloses an image forming apparatus comprising: at least one or more rotary members; a brushless motor configured to drive the at least one or more rotary members; a detection unit configured to detect a current value flowing in the motor; a switching unit; and a control unit configured to control the motor and the switching unit.
Itoh (same inventor; US Pat. Pub. No. US 2021/0373478 A1) discloses an image forming apparatus comprising: at least one or more rotary members; a brushless motor configured to drive the at least one or more rotary members; a detection unit configured to detect a current value flowing in the motor; a switching unit; and a control unit configured to control the motor and the switching unit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 16, 2022